DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that if lengthy documents are cited in the IDS, concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability.
Withdrawn Objections/Rejections
The objection to claim 8.
The rejection of claims 12 and 14 under 35 U.S.C. 112(b).
The rejection of claim(s) 1-5, 13, 15, 17-18 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0237392).
Claim Objections
Claim(s) 1-3, 10-12, 25-26 and 28-30 is/are objected to because of the following informalities: 	In claims 1 to 3,10 to 12, 25 to 26 and 28 to 30,  “computer processor” should probably read “a computer” or “a processor” 	Appropriate correction is required. 			      Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8 and 10-31 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 1 recites the limitation “a computer processor programmed to (1) perform a machine learning analysis of the acquired image date of the plurality of cells, to determine visual features of the plurality of cells” in lines 13-15. However, said limitation constitutes new matter. 	Applicant’s disclosure discloses wherein a computing subsystem may apply a machine learning models or algorithms to data collected by the system (e.g., imaging data, paragraph 147). However, Applicant’s disclosure does not disclose the algorithms or the process required to perform the machine learning analysis. It is unclear as to the process of the machine learning analysis required to meet the claimed limitation.  	Claims 2-5, 8 and 10-31 are included in this rejection. 
Claim 25 recites the limitation “wherein the machine analysis of the acquired image data of the plurality of cells comprise determining a cell culture sate, a cell quality state, or a cell phenotype, of the plurality of cells; and wherein the computer processor is further programmed to identify the subset of the plurality of cells for selective removal, based at least in part on the subset of the plurality of cells having an undesired cell culture state, cell quality, or cell phenotype,” however, said limitation constitutes new matter. While Applicant’s disclosure as originally filed does discuss in several occasions the use of machine learning model with the system, Applicant’s disclosure is silent on how the machine learning analysis is performed. The specification is silent of the use of the machine learning analysis with the acquired image data and to process the acquired image data to be used by a computer. At best, the specification discusses the use of results obtained from the image analysis by the machine learning model for future predictions (see, e.g., page 170, para. 619). Nothing in the specification that states/suggests that the machine learning model analyzes an image data and the results are used by a computer to actuate the magnetic tool. Moreover, the specification is silent as to any specific programming language required to perform the recited functions of the claimed computer processor and machine learning model. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 to 3, it is unclear how the computer is structurally related to the tool and the actuator so as to be able to rotate or translate the magnetic tool. Independent claim 1, requires the actuator to move the component and the magnetic tool. 
In claim 31 recites the limitation “the magnetic tool” in line 7. However, it is unclear if the magnetic tool is referring to the first or second magnetic tool. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 14 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Independent claim 1 requires “a cell culture chamber” while dependent claim 14 requires “a plurality of cell culture chambers”. Claim 14 broadens the scope of the claim 1 and does not further limit the “cell culture chamber” as recited in claim 1. It is suggested to amend independent claim 1 to recite -- at least one cell catlore chamber -- for example, and claim 14 to recite -- wherein the at least one cell culture chamber includes a plurality of cell culture chambers--. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8, 10-11, 13-15 and 17-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (previously cited, US 2016/0237392) in view of Blanchard (previously cited, US 2018/0087021) and Bharti et al. (newly cited, WO 2019/178561 A2).
Regarding claim 1, Lee discloses a cell culture system, comprising: 		a) a cell culture chamber having a first surface, a second surface, and an interior between the first surface and the second surface (FIGS. 1-9: sealed compartment 101 formed in the culture vessel 100; ¶ [0063]);  	 	b) a plurality of cells in the interior of the cell culture chamber and adhered to the first surface ([0041] and [0084]); 	 	c) a magnetic tool in the interior of the cell culture chamber (e.g., FIGS. 8 and 10: scraper 130; [0084]-[0098]);  	 	d) a magnetic component located exterior to the cell culture chamber, the magnetic component magnetically coupled to the magnetic tool (e.g., FIG. 8: moving member 140 includes magnetic substance 141; [0085], [0091]-[0092], [0112]); and 	 	e) an actuator removably coupled to the magnetic component and configured to move the magnetic component in one or more directions, wherein moving the magnetic component also moves the magnetic tool in the same manner (e.g., FIG. 8: moving member 140 includes magnetic substance 141 that can be removed from the moving member; [0037], [0085], [0091]-[0092], [0112]). 	 	Modified Lee does not explicitly disclose an image sensor configured to acquire image data for the plurality of cells. 	Blanchard discloses a system comprising a cell culture container (FIGS. 4A,14; [0081]), a tool (FIGS. 4A,14: manipulator 106), an actuator coupled to the tool (a controller coupled to the manipulator; [0063], [0064]), and an image sensor configured to capture images of the plurality of cells (an imager; [0011], [0067], [0068], [0070]).  	In view of Blanchard, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the image sensor of Blanchard with the cell culture system of modified Lee for the purpose of capturing images of the plurality of cells in the cell culture vessel, as disclosed by Blanchard ([0011], [0067], [0068], [0070]). One of ordinary skill in the art would have made said modification in order to enable selective dislodging/removal of desired cells from the surface of the cell culture vessel as disclosed by Blanchard ([0011]). 	Modified Lee does not explicitly disclose a computer processor programmed to (1) perform a machine learning analysis of the acquired image data of the plurality of cells, to determine visual features of the plurally of cells, (2) identify a subset of the plurality of cells for selective removal based at least in part on the subset of the plurality of cells having undesired attributes associated with the visual features, and (3) control the actuator to move the magnetic component such that the identified subset of the plurally of cells is selectively removed by the magnetic tool.  	Blanchard further discloses a computer processor programmed to 	(1) perform analysis of the acquired image data of the plurality of cells, to determine visual features of the plurally of cells (a computer coupled to an image sensor and configured to analyze the images captured by the image sensor; [0011]; [0061], [0064], [0151], [0140]),  	(2) identify a subset of the plurality of cells for selective removal based at least in part on the subset of the plurality of cells having undesired attributes associated with the visual features (process of selectively removing/scraping desirable or undesirable cells from the cell culture chamber is automated or it can be manual; a specific area of the cell culture (reads on the instant subset of cell culture) can be automatically selected to be scarped based on the image analysis by the computer; [0011], [0061], [0064], [0151], [0140]), and  	(3) control the actuator to move the magnetic component such that the identified subset of the plurally of cells is selectively removed by the magnetic tool (controller is coupled to the manipulator to remove/scrape selected cells from the cell culture chamber based on data from imaging; the controller is coupled to a computer that directs the manipulator; [0064]).   	In view of Blanchard, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the computer of Blanchard with the cell culture system of modified Lee for the purpose of facilitating automated selective dislodging/removal of selected cells from the surface of the cell culture vessel, as disclosed by Blanchard ([0011], [0061], [0064]). 	Modified Lee discloses the claimed invention except for the analysis being a machine learning analysis. 	Bharti is related to a system for analyzing cells (pages 3 to and 15) including using a machine learning algorithms to analysis image and predict at least one feature (e.g., functions, identity, disease state and health) of at least one cell (pages 4, 6, 10-12; page 6, ll. 8-9; page 14, last paragraph; FIGS. 2A and 2B). 	In view of Bharti, it would have been obvious to one of ordinary skill in the art to have employed the machine learning algorithms analysis of Bharti with the system of modified Lee for the purpose of improving the image analysis of the captured image of the cells, as suggested by Bharti. 
Regarding claim 2, modified Lee further discloses wherein the actuator is configured to translate and/or rotate the magnetic component, thereby translating and/or rotating the magnetic tool (e.g., FIGS. 8 and 10; [0033], [0090]-[0098],[0113]). 	Modified Lee does not explicitly disclose wherein the computer is further programmed to translate or rotate the magnetic component, thereby translating and/or rotating the magnetic tool. However, Blanchard further discloses wherein the actuator can be operated manually or coupled to the computer to automate the movement of the tool (Blanchard at [0063]-[0064]).  	It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the system of modified Lee such that the actuator is coupled to the computer for the purpose of automating the movement of the tool as disclosed by Blanchard ([0063]-[0064]).
Regarding claim 3, modified Lee further discloses wherein the computer is further programmed to translate or rotate the magnetic component such that the magnetic tool agitates fluid media inside the cell culture chamber (the magnetic component of the modified Lee is coupled to the actuator that is controlled by a computer (as discussed in claim 2 above); magnetic tool moves within the vessel and thus agitates the fluid within the vessel; [0033], [0090]-[0098],[0113]; the magnetic tool can be used to create desired fluid flow profile within the culture vessel).
Regarding claim 4, modified Lee further discloses wherein the agitation dislodges cells, cell components, or cell products from the first surface and/or moves cells, cell components, or cell products floating in the fluid media around the cell culture chamber (magnetic tool moves within the vessel and thus moves the cells and/or fluid within the vessel; e.g., FIG. 8; [0033], [0090]-[0098],[0113]). Again, the magnetic tool can be used to create desired fluid flow profile within the culture vessel.
Regarding claim 5, modified Lee further discloses wherein the magnetic tool makes physical contact with one or more cells of the plurality of cells to dislodge the one or more cells from the first surface (e.g., FIG. 8; [0033], [0090]-[0098],[0113] of Lee).
Regarding claim 8, modified Lee further discloses wherein the imaging subsystem is further configured to capture images of the magnetic tool (imaging subsystem can be used to determine the position of the tool (manipulator) and to guide the tool; Blanchard at [0066]-[0070]). 
Regarding claim 10, modified Lee discloses wherein the computer processor is coupled to the actuator that is coupled to the magnetic component, the computer processor is programmed to control a velocity, an orientation, a rotation, a path, or any combination thereof of the actuator (the controller is coupled to the manipulator connected to the computer that directs the manipulator; the computer is structurally the same as the instant computer and thus fully capable of controlling a velocity, an orientation, a path, or any combination thereof of the controller (actuator); Blanchard at [0064]).
Regarding claim 11, modified Lee discloses wherein the computer processor is further configured to control a magnetic pole alignment of the actuator (i.e., the computer processor of modified Lee is coupled to the actuator and thus configured to control orientation and position of the controller (actuator); further, the computer is structurally the same as the instant computer and thus fully capable of controlling a velocity, an orientation, a rotation, a path, or any combination thereof of the controller (actuator); see Blanchard at [0064]).
Regarding claim 13, modified Lee further discloses wherein a cell culture container enclosing the cell culture chamber (FIGS. 8 and 13: culture vessel 100), wherein the cell culture container controls transfer of fluid media into and out of the cell culture chamber in a closed loop, sterile environment (Lee at [0063], [0065], [0068]-[0072]).
Regarding claim 14, modified Lee discloses the cell culture system of claim 13. 	Modified Lee further discloses wherein the cell culture system includes a plurality of culture chambers; wherein each of the plurality of cell culture chambers has a first surface, a second surface, and an interior surface between the first surface and the second surface (see claim 1 above). 	Modified Lee does not explicitly disclose wherein the plurality of cell culture chambers are enclosed by a single container.  	However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the cell culture system of Lee such that the plurality of cell culture chambers is integral formed of a single container, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. One would have been motivated to have made said modification in order to facilitate ease of movement and transport of the cell culture chambers.
Regarding claim 15, modified Lee further discloses wherein the magnetic tool contacts an interior of the first surface, and wherein the magnetic component is located an exterior of the first surface (e.g., FIG. 8 of Lee).
Regarding claim 17, modified Lee further discloses wherein the magnetic tool or magnetic component is at least partially coated with a polymer (magnetic made of polymer material and also contains magnetic substance; Lee at [0036] and [0092]).
Regarding claim 18, modified Lee further discloses wherein the polymer is configured to make a surface of the magnetic tool or magnetic component that contacts the cell culture chamber inert, biocompatible, non-stick, non-scratching, or any combination thereof (material formed of the magnetic tool to be biocompatible (polypropylene) as the system is used for culturing cells, and non-stick as the magnet tool is moved along the bottom inner surface of the cell culture vessel; Lee at [0036] and [0092]).
Regarding claim 19, Lee discloses wherein the cell culture chamber has a growth area, but does not explicitly disclose wherein the growth area is at least about 50 square centimeters. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the growth area of Lee to have the claimed growth area, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see also MPEP 2144.04 IV). One of ordinary skill in the art would have made said modification so as to culture cells on desired growth area including the claimed area. 
Regarding claim 20, Lee discloses wherein the cell culture chamber has a chamber height, but does not explicitly disclose wherein the chamber height is less than about 3 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the height of the cell culture chamber of Lee to have the claimed height, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see also MPEP 2144.04 IV). One of ordinary skill in the art would have made said modification so as to culture cells in a cell culture chamber having desired height including the claimed height.
Regarding claim 21, modified Lee further discloses wherein the magnetic tool further comprises a blade configured to lift one or more of the plurality of cells from the first surface, the second surface, or both (e.g., FIGS. 8 and 11: blade 131; [0033], [0096]-[0097],[0113] of Lee). 	
Regarding claim 22, Lee discloses wherein the blade comprises an edge angle configured to perform non-destructive incremental lifting of one or more of the plurality of cells (Lee at [0097]-[0098]). Although the edge angle is not literally defined by modified Lee, it would have been obvious to one having ordinary skill in the art to have modified the edge angle of the blade of Lee with any desired angle. One of ordinary skill in the art would make said modification because said modification would have been an engineering design choice since it is obvious and well within the abilities of one of ordinary skill in the art to design blades having desired edge angles according to need (see also § MPEP 2144.04 IV (B). Moreover, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). 
Regarding claim 23, Lee discloses wherein the blade comprises an edge angle ([0097]-[0098]). Although the edge angle is not literally defined by modified Lee, it would have been obvious to one having ordinary skill in the art to have modified the edge angle of the blade of Lee with any desired angle. One of ordinary skill in the art would make said modification because said modification would have been an engineering design choice since it is obvious and well within the abilities of one of ordinary skill in the art to design blades having desired edge angles according to need (e.g., to lyse and/or destroy one or more of the plurality of cells; see also § MPEP 2144.04 IV (B). Moreover, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777).
Regarding claim 24, Lee disclose the claimed magnetic tool but does not explicitly disclose wherein at least a portion of the magnetic tool is flexible. However, it would have been obvious to one of ordinary to have substituted at least a portion of the material of the magnetic tool of Lee with flexible material because such modification would have been the simple substitution of one known material for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 25 and 29-30, modified Lee discloses wherein the machine analysis of the acquired image data of the plurality of cells comprise determining a cell culture sate, a cell quality state, or a cell phenotype, of the plurality of cells (e.g., functions, identity, disease state and health) of at least one cell; Bharti at pages 4, 6, 10-12; page 6, ll. 8-9; page 14, last paragraph; FIGS. 2A and 2B); and wherein the computer processor is further programmed to identify the subset of the plurality of cells for selective removal, based at least in part on the subset of the plurality of cells having an undesired cell culture state, cell quality, or cell phenotype (the computer processor of modified Lee is structurally the same as the instant computer processor and thus fully capable of performing the recited functions of the computer processor; i.e., the computer processor of Lee is capable of selecting desired and undesired cells).
Regarding claim 26, again the computer processor of modified Lee is structurally the same as the instant computer processor and thus fully capable of performing the recited functions of the computer processor (i.e., the computer processor of Lee is capable of selecting desired and undesired cells).
Regarding claims 27 and 28, modified Lee discloses wherein the cell quality comprises an assessment of dense or sparse cell growth, cell morphology, cell division rate, cell motility, or combination therefor (e.g., functions, identity, disease state and health of at least one cell; Bharti at pages 4, 6, 10-12; page 6, ll. 8-9; page 14, last paragraph; FIGS. 2A and 2B). 	Again the computer processor of modified Lee is structurally the same as the instant computer processor and thus fully capable of performing the recited functions of the computer processor (i.e., the computer processor of Lee is capable of selecting desired and undesired cells).
Regarding claim 31, modified Lee discloses the claimed magnetic tool in the interior of the cell culture chamber (e.g., FIGS. 8 and 10: scraper 130; [0084]-[0098] of Lee); and the claimed magnetic component located exterior to the cell culture chamber, the magnetic component magnetically coupled to the magnetic tool (e.g., FIG. 8: moving member 140 includes magnetic substance 141; [0085], [0091]-[0092], [0112] of Lee). 	 Modified Lee discloses the claimed invention except for the duplication of the magnetic tool and magnetic component coupled to the second surface of the cell culture vessel. However, it would have been obvious to one having ordinary skill in the art at the time at the time of the effective filing date to have duplicated the magnetic tool and magnetic component of modified Lee, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the magnetic component and magnetic tool and to couple the magnetic component and magnetic tool to the second surface for the purpose of dislodging or removing desired and undesired materials from the second surface of the cell culture vessel (MPEP § 2144.04 VI. B.). Further, one of ordinary skill in the art would have made said modification since modified Lee disclose that the magnetic component and magnetic can be used for removing materials from the surface of the cell culture vessel.  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Blanchard and Bharti as applied to claim 1 above, and further in view of Sista et al (US 2015/0107995; hereinafter “Sista”).
Regarding claim 12, modified Lee discloses the cell culture system of claim 1. 	Modified Lee discloses wherein:  	 	(1) the magnetic component is engaged with an exterior of the first surface of the cell culture chamber (Lee at FIG. 8; [0037], [0085], [0091]-[0092], [0112]); and 	 	 	(3) the magnetic component is disengaged from the exterior of the first surface of the cell culture chamber (the magnetic component is a separate element from the cell culture vessel and viewed to be disengaged from the first surface of the cell culture vessel when not in use).  	Modified Lee, however, does not explicitly disclose wherein the computer processor is configured to move and engage or disengage the magnetic component to the exterior of the first surface of the cell culture vessel.  	Sista discloses a system comprising a channel comprising magnetic particles (FIGS. 9A-B: 900), an actuator comprising a magnetic component (FIGS. 9A-B: 114) and a computer coupled to the actuator for automatic controlling the movement of the actuator along the channel and engaging a surface of the channel (Sista at FIGS. 9A-B; [0009], [0124], [0187]-[0192]). 	In view of Sista, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the computer processor of modified Lee such that the engagement and disengagement of the magnetic component on the exterior of the first surface is automatically controlled by the computer processor for the purpose of automating the movement and engagement of the actuator with respect to the cell culture vessel, as disclosed by Sista (Sista at FIGS. 9A-B; [0009], [0124], [0187]-[0192]). 	Modified Lee does not explicitly disclose wherein:   	 	(2) the magnetic component is engaged with the second surface of the cell culture chamber by the computer processor; and 	 	(4) the magnetic component is disengaged from the second surface of the cell culture chamber by the computer processor.   	However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the system of modified Lee such that the magnetic component automatically engages the exterior of the second surface for the purpose of scrapping or removing desired and/or undesired material from the interior of the cell culture vessel adjacent the second surface. 	
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Blanchard and Bharti ,as applied to claim 1 above, and further in view of Malinge (previously cited, US 2003/0068814).
Regarding claim 16, modified Lee discloses the cell culture system of claim 1. 	Modified Lee further discloses wherein the magnetic tool contacts an interior of the first surface and the magnetic component is located on the exterior of the first surface (e.g., FIG. 8 of Lee).  	Modified Lee, however, does not disclose wherein the magnetic tool contacts the interior of the second surface and the magnetic component is located on the exterior of the second surface. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the magnetic tool and the magnetic component such that the magnetic tool contacts the second surface and the magnetic component rests on the exterior of the second surface, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (see also MPEP § 2144.04 VI. C.). One would have been motivated to rearranged the magnetic tool and magnetic component so as to remove cells on the second surface of the cell culture chamber. 	 Malinge discloses a cell culture system comprising a cell culture container having a cell culture chamber (FIGS. 2,3: flask 13; [0026]), a magnetic tool within the cell culture chamber (FIGS. 1-3: scraper 1; [0020]-[[0026]), and a magnetic component on an exterior surface of the cell culture container (FIG. 3: 17; [0024]). The magnetic tool can be coupled to as much of the inner surface of the cell culture container ([0026]). 	In view of Malinge, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have rearranged the magnetic tool and magnetic component of Lee such that the magnetic tool contacts the second surface and the magnetic component rests on the exterior of the second surface for the purpose of removing cells/materials from as much of the inner surface of the cell culture chamber, as suggested by Malinge ([0026]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot in view of new ground of rejection. 
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799